UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6276


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MALIK X. SHAKUR, a/k/a Willie Lamb,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cr-00485-CMC-2)


Submitted:   May 29, 2014                  Decided:   June 3, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Malik X. Shakur, Appellant Pro Se.      Nancy Chastain Wicker,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Malik X. Shakur seeks to appeal the district court’s

order treating his Fed. R. Civ. P. 60(b) motions as successive

28 U.S.C. § 2255 (2012) motions, and denying the motions on that

basis.     The orders are not appealable unless a circuit justice

or    judge   issues      a    certificate          of   appealability.            28    U.S.C.

§ 2253(c)(1)(B) (2012).               A certificate of appealability will not

issue     absent     “a       substantial       showing        of     the    denial      of    a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating            that    reasonable       jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El        v.   Cockrell,      537 U.S. 322,   336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                 Slack,
529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Shakur has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.

              Additionally,          we    construe        Shakur’s    notice       of   appeal

and    informal     brief       as    an    application        to     file    a    second     or

                                                2
successive § 2255 motion.         United States v. Winestock, 340 F.3d
200, 208 (4th Cir. 2003).          In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:

      (1) newly discovered evidence that . . . would be
      sufficient to establish by clear and convincing
      evidence that no reasonable factfinder would have
      found the movant guilty of the offense; or

      (2) a new rule of constitutional law, made retroactive
      to cases on collateral review by the Supreme Court,
      that was previously unavailable.

28   U.S.C.    § 2255(h)   (2012).    Shakur’s     claims     do    not   satisfy

either of these criteria.          Therefore, we deny authorization to

file a successive § 2255 motion.

              We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in    the    materials

before   this    court   and   argument   would   not   aid   the    decisional

process.



                                                                      DISMISSED




                                      3